Citation Nr: 0204156	
Decision Date: 05/06/02    Archive Date: 05/14/02

DOCKET NO.  98-18 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel








INTRODUCTION

The appellant served on active duty from November 19, 1997 to 
December 16, 1997. 

This appeal comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
February 1998 rating decision by the New Orleans, Regional 
Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair resolution of 
this claim has been obtained.

2.  Spina bifida occulta is a congenital disorder.

3.  A low back disorder, diagnosed as intermittent lumbar 
strain episodes and spina bifida occulta S-1, pre-existed the 
veteran's entry into active duty.

4.  The pre-service low back disability did not undergo a 
chronic increase in severity during service beyond normal 
progression nor is there any additional low back disability 
which resulted from a superimposed injury or disease which 
occurred during service.


CONCLUSIONS OF LAW

1.  Spina bifida occulta of the lumbar spine is not a disease 
or injury within the meaning of applicable law or regulations 
providing compensation benefits.  38 C.F.R. § 3.303(c) 
(2001).

2.  A low back disability diagnosed as intermittent lumbar 
strain episodes and spina bifida occulta S-1, clearly and 
unmistakably existed prior to service and the presumption of 
soundness on entrance is rebutted.  38 U.S.C.A. §§  1111 
(West 1991).

3.  The pre-service low back disorder was not aggravated by 
service.  38 U.S.C.A. §§ 1131, 1153 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5102, 
5103, 5103A, 5107 (West Supp. 2001) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  More recently, new regulations were adopted to 
implement the VCAA.   See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The Veterans Claims Assistance Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date. Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

The RO notified the appellant in April 2000 of the contents 
of the VCAA.  Also, the RO has attempted to obtain all 
medical records identified by the veteran.  Records related 
to the veteran's attempt to enlist and subsequent denial of 
entry into service were apparently destroyed per military 
procedures.  All reasonable attempts have been made to obtain 
these records and further development in this area would be 
unproductive.  VA examinations have been conducted and the 
veteran in his May 2000 correspondence indicated that he had 
no further evidence to submit in support of his claims.  
Thus, the Board concludes that VA has satisfied the 
requirements of the VCAA.

I. FACTUAL BACKGROUND

The service medical records contain a June 1997 medical 
statement from T. K., M. D. which is to the effect that the 
appellant's physical examination was unremarkable and that an 
x-ray of his spine was within normal limits.  An application 
for entry into the military, dated in June 1997, reflects 
that the medical officer authorized further processing 
provided the applicant had no recurrence of back symptoms 
since August 1995.  

In conjunction with his application to enter military 
service, in a July 1997 referral for an orthopedic 
examination, it was reported that the appellant had a history 
of low back injuries in the past with recurrent symptoms 
during the initial examination for military in August 1995.  
The orthopedic evaluation showed that the veteran denied 
current or recent symptoms.  There was no history of a back 
injury, or chronic pain for 1 year.  There was normal back 
strength and range of motion.  The motor and sensory 
examination was normal.  Straight leg raising was negative.  
X-ray of the back was back was normal.  It was remarked that 
the back examination was normal today and there was no 
disability or restriction.  

A September 1997 medical enlistment examination record shows 
that the veteran gave a history of back pain (August 1995).  
It was remarked that he had been rejected for military 
service in the United States Air Force (USAF).  Included was 
the notation symptomatic with lower back pain, recurrent.  He 
denied any recurrence since the previous examination in 1995.  
There had been a negative orthopedic consultation in July in 
July 1997. He reported treatment at a private bone and joint 
clinic in June 1997.  The examination clinically evaluated 
the spine as normal.  The appellant was seen at the 
dispensary on November 25, 1997 with a three day history of 
back pain.  He denied any injury.  The appellant indicated 
that in 1995 he had a history of lower back pain while 
lifting a heavy box, which lasted 2 weeks.  X-rays showed 
slight straightening of the lumbar lordosis.  The diagnosis 
was low back pain which existed prior to entry into active 
duty.  The veteran was placed on temporary duty restriction.  
He was seen on November 26, 1997 for low back pain.

The appellant was seen on December 1997 for follow-up of the 
low back pain. There was a history of low back pain since 
1995 when he was lifting books.  He reported current soreness 
and low back pain for the prior 10 days.  The impression was 
low back pain.  Administrative separation was recommended.  
He was seen on December 3, 1997 for low back pain.  

On December 8, 1997 the appellant underwent an examination in 
conjunction with an administrative separation in lieu of a 
medical evaluation board.  He reported that this was his 
second attempt to enlist.  He was disqualified for back pain 
on his first attempt in 1995.  He reported that the neuro-
orthopedic examination conducted on entrance in September 
1997 was normal. He stated that at the time of his entrance 
physical examination he was not having difficulty with his 
back.  He reported that when he arrived at the airbase he 
started having problems after the initial physical 
conditioning evaluation.  He was able to complete his initial 
run time in 20 plus minutes, the standard being eighteen 
minutes.  The examination showed that he had some back pain 
when sitting.  He was able to ambulate without pain or 
crutches and was fairly comfortable when not performing the 
military physical requirements.  X-rays showed a positive 
defect at the L5, a domed sacrum, and degenerative changes in 
the plates of the vertebrae.  The diagnosis was chronic low 
back pain with prior defect of the L5, which existed prior to 
enlistment.  It was determined that the veteran had a clearly 
disqualifying physical condition of x-ray changes in the 
spine and mechanical low back pain and did not meet Air Force 
standards.  It was determined that the back disorder was not 
permanently aggravated by training beyond normal progression 
of the ailment.  It was recommended that the appellant be 
administratively separated.  

Subsequently received were records dated in 1995 and 1997 
from Dr. K. who indicated that he had seen the veteran in 
February 1995, March 1997, and June 1997.  Dr. K indicated 
that the appellant was in good health and the x-ray of his 
spine was within normal limits.  Received apparently in 
January 2000 were x-ray films of the lumbar spine from the 
office of Dr. K., dated in June 1997.

A VA examination was conducted in August 2000.  The 
examination showed that there was no history of any paralysis 
of the lower extremities or paresis, or urinary or anal 
sphincter disturbances.  There was also no history of any 
sensory symptoms involving the lower extremities, 
specifically there was no paraethesias, dysesthesias, or 
numbness or tingling.  The appellant had no treatment for any 
brain or spinal cord disorder, or disease.  He did not have 
seizures and did not have any unusual dizziness or headaches.  
The physical examination showed that the veteran was well 
developed, and well nourished.  He did not appear to be in 
any pain during the examination.

The neurological examination showed that cranial nerves II 
through XII were intact.  His movement was well coordinated 
without any clonus or pes [unintelligible notation].  His 
motor system was intact with good muscle strength in the 
upper and lower extremities on the right and on the left.  
The reflexes were 2 + and equal bilaterally.  There were no 
abnormal reflexes in the upper or lower extremities.  His 
sensory examination was intact including the vibratory 
sensation in the lower extremities, the medial and lateral 
malleoli, and the first metatarsal phalangeal joint area.  
There were no sensory changes evident on touch or 
examination.  The diagnosis was no disease of the brain or 
spinal cord.

The VA spine examination was conducted in August 2000.  At 
that time the appellant stated that he was in the Air Force 
when he received a medical discharge for a stress fracture of 
L5.  The veteran indicated that he [previously] had low back 
pain due to muscle strains before he went into the Air Force.  
He thought that this was in about 1994 or 1995.  He thought 
that these muscle strains were associated with playing 
football, and wrestling.  He apparently received some 
attention for at least one of these, but did not remember 
what was done.  He thought that he might have had an x-ray 
made but did not know exactly what it showed.

The appellant indicated that when he was in the Air Force 
during physical therapy he developed pain in the lower back.  
He stated that he was sent to a doctor who found that he had 
a stress fracture of L5.  He had a x-ray made.  He was 
treated as an outpatient in a building across from where he 
was stationed.  He was not hospitalized.  He was treated with 
pain pill and muscle relaxants.  

The appellant continued to have intermittent sharp pain in 
the back.  The veteran had difficulty telling the physician 
how often he had the pain, but that the sharp pain was off 
and on.  The physician stated that as best as he could tell 
from the history that the veteran had this pain about every 
two months and it lasted about one day.  These episodes were 
apparently precipitated or related to prolonged sitting or 
bending to pick up something from the floor.  Alleviating 
factors were lying down and just loosening himself up.  He 
occasionally took Tylenol every month or so.

The appellant stated that he also had soreness in his back.  
He had no radiation of the pain any place else in his body 
except that sometimes it went up somewhat to the lower back.  
There was no history of back surgery.  He had worn a lifting 
brace at work, but that caused irritation and so he 
discontinued that.  He did not use crutches or a cane.  He 
had no difficulty walking, running or otherwise using his 
lower extremities.  He did watch a little bit of what he did, 
such as avoiding prolonged sitting.  He related that he bent 
forward carefully, and when he sat he tended to lean from one 
side or the other while sitting.  

Physical examination showed that the appellant did not seem 
to have any pain during the examination.  Examination of the 
back revealed that the spinous processes are well aligned and 
nontender.  There was no scoliosis.  The kyphotic and 
lordotic curves were normal.  There were no paravertebral 
muscle spasms present.  The sciatic notches were nontender.  
Straight-leg raising did not produce low back pain at 90 
degrees on the right and on the left.  Straight-leg raising 
did not induce hamstring tightness, which was relived by 
flexion of the knees.  The appellant walked without any 
difficulty.  He got up on and off of the examining table 
without any difficulty.

The range of motion on forward bending was 0 to 70 degrees, 
bending backwards was 0 to 20 degrees, right lateral bending 
was 0 to 30 degrees, left lateral bending was 0 to 30 
degrees, right rotation was 0 to 60 degrees, and left 
rotation was 0 to 60 degrees.  The appellant did not appear 
to have any pain during those maneuvers but when asked 
directly he stated that he had a little discomfort.  
Neurological examination of the lower extremities was normal.  
The veteran had bilateral pes planus and was able to stand on 
tiptoes and the heels satisfactorily.  

X-rays showed narrowing of the L5-S1 disc space which may 
have been traumatic or developmental, and spina bifida 
occulta of the first sacral segment.

The examiner stated was that there were no private or 
military x-rays available.  The spina bifida occulta of the 
first sacral segment on x-rays of August 2000 was congenital.  
The low back disorder was initially manifested before service 
in 1994 or 1995 by history.  The examiner stated that it was 
not likely that pre-service low back disability underwent a 
chronic increase in severity in service beyond normal 
progression.  The opinion was deferred for further review 
upon receiving x-rays for review.  The diagnosis was 
recurrent lumbar strain, bilateral pes planus, and by x-ray 
spina bifida occulta S-1.  

The VA examiner, who conducted the August 2000 evaluation, 
re-examined the appellant in February 2001.  The examination 
report shows that the claims folder was again reviewed 
totally.  

It was reported that the appellant was currently employed as 
a trim carpenter.  He was working full time and rarely missed 
work due to sickness.  When the appellant was first asked 
which part of the back gave him difficulty he indicated that 
it was his lower back.  He then stated that he first had 
difficulty with the lower back while he was in the Air Force 
in basic training.  Later the appellant indicated that he has 
had low back problems when he was in high school playing 
football.  He said he thought that this was 1995.  He stated 
that he was diagnosed as having a strained muscle.  It was 
unclear to the examiner who had made the diagnosis since the 
veteran indicated that he did not see a physician that he 
recalled.  He did not think they made x-rays.  He thought 
that he got well and fully recovered from that.  He denied 
any other episodes of low back pain prior to basic training 
in the Air Force.  

The appellant stated that while in basic training in the Air 
Force that he had trouble standing up straight, running and 
walking, sleeping, and had low back pain.  He stated that 
since the doctor said he had a stress fracture of L5 and he 
had an x-ray made at Lackland Air Force Base, which resulted 
in his discharge from service.

The appellant stated that his back was sore all the time.  He 
had low back pain which sometimes went up higher in the back 
and he had soreness and stiffness in the lower back.  
Treatment consisted of ice packs that he used about once a 
month.  He sometimes took pain pills such as aspirin and used 
icy hot.  He had not gone to a physician or any other health 
care provider for his low back difficulty apparently for any 
treatment.  

The appellant described that he had worse periods with his 
back about one to two times a month and that it lasted about 
two days.  The worst periods were precipitated by bending 
over to pickup something like a pen or a pencil, being on his 
feet or riding in an automobile for a period of time such as 
five or six hours.  The alleviating factors were pain pills, 
aspirin, and icy hot.  During these periods of increased pain 
he avoided physical activities which rarely limited [him] 
very much and [he] hardly ever missed work.

Functional limitations which the appellant indicated that had 
include pain when he is on his feet or riding in an 
automobile for five or six hours, pain upon bending to pick 
up something like a pen or pencil, and pain interfered with 
running and jogging.  He was able to use the stairs 
satisfactorily.

The examination of the back revealed that the spinous 
processes were well aligned and nontender.  There was no 
scoliosis.  The kyphotic and lordotic curves were normal.  
There was no paravertebral muscle tenderness present on 
palpation.  There were no paravertebral muscle spasms 
present.  The sacroiliac areas were non-tender on palpation.  
The sciatic notches were nontender.  Straight-leg raising did 
not produce low back pain at 90 degrees on the right and on 
the left but did produce some discomfort in the flank area 
relieved by flexion at the knees.  Straight-leg raising did 
not induce hamstring tightness, which was relieved by flexion 
of the knees.  The appellant walked without any difficulty.  
He got up on and off of the examining table without any 
difficulty.  

The examination further showed that the range of motion on 
forward bending was 0 to 70 degrees, bending backwards was 0 
to 24 degrees, right lateral bending was 0 to 30 degrees, 
left lateral bending was 0 to 30 degrees, right rotation was 
0 to 60 degrees, and left rotation was 0 to 60 degrees.  When 
asked directly whether he had any pain, the appellant stated 
that he had a little soreness.  He did not appear to be 
having any distress during the examination.  Neurological 
examination of the lower extremities was normal.  

A VA Chief of Radiology evaluated the private June 1997 x-ray 
films.  There were two views of the lumbar spine that showed 
intact cortical margins with adequate osseous density.  The 
disk spaces were satisfactory although there was a narrowing 
of the posterior portion of the L5-sacral vertebra 1 disk 
(hereinafter S1).  There was a spina bifida occulta of the 
first sacral segment.  The impression was a slight narrowing 
of the posterior portion of the L5-S1 disk space, which may 
have been traumatic or developmental in origin.  There was a 
spina bifida occulta of the first sacral segment.  The lumbar 
spine was satisfactory. 

The diagnoses included intermittent lumbar strain episodes 
and by x-rays spina bifida occulta, S1.  The examiner 
reported that the spina bifida occulta found on the August 7, 
2000 x-rays was congenital and the medical history was 
compatible with intermittent lumbar strain episodes.  The 
examiner stated that any low back symptoms likely occurred in 
1995 or before which would have been the first likely 
occurrence.  He also stated that it was not as likely as not 
that the pre-service low back disability underwent a chronic 
increase in severity beyond normal progression. 

II. ANALYSIS

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. §§ 1110, 1131.  

Where a claimant served continuously for 90 days or more 
during a period of war, or peacetime service after December 
31, 1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Congenital or developmental defects or 
conditions are not considered to be diseases or injuries 
within the meaning of applicable legislation providing VA 
disability compensation benefits.  38 C.F.R. § 3.303(c).

Any disability resulting from a superimposed disease or 
injury which occurred during service may be considered for 
service connection.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-
90 (1990).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or if clear and 
unmistakable evidence demonstrates that the injury or the 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b).

To summarize, while the appellant is qualified to describe 
his low back symptoms and any injuries he may have received, 
he is not qualified, in the absence of evidence demonstrating 
that he has medical training or expertise, to render medical 
findings or opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992). 

The initial question to be determined is whether the 
appellant's low back disorder was present at time of entry 
into active duty.  In this regard, Dr. K in June 1997 
indicated that the appellant was in good health and the x-
rays of his spine were within normal limits.  However, his x-
rays dated in June 1997 and VA x-rays of the lumbar spine 
taken during the August 2000 VA examination were reviewed by 
two VA physicians, respectively in February 2001.  Both 
physicians stated that the x-rays showed spina bifida occulta 
of the first sacral segment.  Spina bifida occulta is a 
congenital defect and not a disability for which service 
connection may be granted. 

The private examinations in June and July 1997 and the 
September 1997 service entrance examination showed no 
objective pathology of a low back disorder at the time of 
entrance into active duty.  However, the clinical history 
shows that the appellant first experienced low back pain in 
1995.  The back pain was significant to the degree that it 
prevented him from entering active duty at that time.  A VA 
examiner after reviewing the appellant's records on two 
occasions rendered an opinion the appellant's low back 
symptoms first likely occurred in 1995.  This is prior to 
service.  The Board concurs with this assessment.  

Although the low back disorder, diagnosed in February 2001 as 
intermittent lumbar strain, was asymptomatic at the time of 
his entry into active duty, the initial manifestations of 
this disorder appeared prior to service.  Accordingly, the 
Board finds that the low back disorder clearly and 
unmistakably existed prior to the appellant's entry into 
active duty and the presumption of soundness on enlistment is 
rebutted.   

The next aspect of his claim to be considered is whether the 
preservice low back disorder was aggravated by military 
service beyond normal progression.  

As previously indicated the service entrance examination 
clinically evaluated the spine as normal.  The appellant was 
initially seen on active duty on November 25, 1997 with a 
three day history of back pain.  This is three days after his 
entrance into the military.  Although the low back pain 
occurred during physical conditioning evaluation, the 
appellant denied any injury to the low back.  There is no 
evidence of any superimposed trauma to the low back.

When last evaluated on active duty on December 8, 1997 it was 
reported that he had some back pain when sitting.  He was 
able to ambulate without pain and he was described as 
comfortable when not performing the military physical 
requirements.  The examiner rendered an opinion that the back 
disorder was not permanently aggravated by training beyond 
normal progression of the ailment.  Additionally, a VA 
examiner, who examined the appellant in August 2000 and 
February 2001 in conjunction with a review of the 
adjudication claims folder, rendered an opinion in February 
2001 that it was not as likely as not that the pre-service 
low back disability underwent a chronic increase in severity 
beyond normal progression.  

There is no medical evidence of record which contradicts 
these two opinions.  The post service medical records do not 
show the presence of arthritis of the spine.  Accordingly, it 
is the judgment of the Board that the preponderance of the 
evidence is against the appellant's claim.  Thus, service 
connection for a low back disorder is not warranted.


ORDER

Entitlement to service connection for a low back disability 
is denied.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

